DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Summary
This is the initial Office action for application 16/751044 filed 01/23/2020.
This application is a continuation of application 13/159233 which is now U.S. Patent No. 10570349.
Claims 1-20 are currently pending and have been fully considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10570349. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward the same process of producing fuel pellets and the only difference is the residence time for the reactor which may be a matter of optimization.  U.S. Patent No. 10570349 teaches a residence time of 1-12 minutes which may be construed as further extending to 30-60 minutes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DRISDELLE (USPUB 2008/0172933) in view of PAOLUCCIO (USPGPUB 2007/0266623)
Regarding claims 1 and 20, DRISDELLE teaches fuel pellets and temperatures higher than 300°F with steam treatment.   
DRISDELLE teaches fuel pellets prepared from biomass materials (Para 2).
DRISDELLE teaches preparing fuel pellets from agricultural hull fibres (Para 21).

DRIDELLE teaches that the hulls comprise lignin (Para 15).
The corn bran hull fibres are taught to be conditioned with steam before it is fed into a pellet mill.  The temperature of the steam is at a range of 160°F to 300°F or more.   The preconditioned corn bran hull fibres when extruded shows excellent bonding characteristics of the fibre without the addition of additional binding agents.    (Para 30)
DRISDELLE does not appear to explicitly teach the time that the corn bran hull fibres are conditioned nor does it explicitly teach that a pressure is applied because of the steam.  
However, DRISDELLE does teach that the temperature and time applied are sufficient to activate the hemicellulose in the fibre as a binding agent (Abstract and Para 42).
Furthermore, PAOLUCCIO teaches biomass torrefaction.
Torrefaction is taught to produce a high quality fuel from wood with a high combustion rate.  (Para 25)
Torrefaction is taught to be known to be done with temperatures between 240 and 280°C.  Pressures are taught to be done with high pressure steam at 600 
It would be obvious to one of ordinary skill in the art to use the conditions that PAOLUCCIO teaches of 240 to 280°C, high pressure steam and exposure time of equal to or less than 1 hr to pretreat the feedstock in DRISDELLE, as PAOLUCCIO teaches that at temperatures between 180°C to 280°C, moisture, carbon dioxide, acetic acid and VOCS are driven off.  
Extrusion in DRISDELLE is done through a die to form pellets that have a moisture content of about 3 to 10% or more.  (Para 31)
Regarding claims 2, DRISDELLE is directed toward formation of fuel pellets from biomass, especially agricultural hull fibres. DRISDELLE however, also contemplates the use of wood.  (Paras 6, and 13-14)
Regarding claims 3-4, DRISDELLE teaches that the hull fibres that have been separated from milling.  DRISDELLE teaches that one option is corn bran.  Corn bran may be considered coarse particle that are cellulose chips.  (Paras 21-25)  
Regarding claim 6, DRISDELLE teaches the use of hull fibres that have been separated from milling (Para 21).

A prima facie case of obviousness exists wherein the claimed ranges overlap. 
Regarding claim 10, DRISDELLE teaches that the pellets have a moisture content of about 3% to 10%.  DRISDELLE does not state that the moisture content is relative moisture.  (Para 31)
However, relative moisture is relative to the moisture at the temperature.  The moisture stated in DRISDELLE may be considered relative moisture.  
A prima facie case of obviousness exists wherein the claimed ranges overlap. 
Regarding claims 1, 8 and 20, DRISDELLE teaches that the hull fibres have a moisture content of about 1- to 16% (Para 21).  DRISDELLE teaches that the pellets have a moisture content of about 3% to 10%.  (Para 31)
A prima facie case of obviousness exists wherein the claimed ranges overlap. 

A prima facie case of obviousness exists wherein the claimed ranges overlap. 
Regarding claim 11, DRISDELLE teaches that the fuel pellets have a heat output of about 8,000 BTU.   
Regarding claims 1, 14 and 15, DRISDELLE teaches that if the hull fibres are too high in moisture, they may be additionally dried to prevent the growth of mold. (Para 7)  
Regarding claim 13, DRISDELLE teaches a process for producing fuel pellets that do not explicitly teach a wetting or drying step after formation of the fuel pellets. 
Regarding claim 19, DRISDELLE does not teach the use of a cooler in which air is used to remove fines.
However, the use of a cooler after the formation of pellets at elevated temperature is well-known in the art and the use of air to remove fines that do not meet the specified size is also known in the art.  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YVAN (U.S. 4553978) teaches a process of conveying ligneous matter by torrefaction that involves temperatures of 200 -280°C for a time of between 30 minutes to 5 hrs.  
LECLERC DE BUSSY (U.S. 4787917) teaches a method for producing torrefied wood at temperatures between 250-280°C to product a product with lengths of 15mm and a diameter of 5-20 mm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771